     Case 1:19-cv-03351-VEC-RWL Document 220
                                         219 Filed 01/21/21 Page 1 of 1




                                         January 21, 2021

                     LETTER REQUESTING AN EXTENSION OF TIME

Via ECF

The Honorable Robert W. Lehrburger
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse                                         1/21/2021
500 Pearl St.
New York, NY 10007-1312

                      Re:    Aquavit Pharmaceuticals, Inc. v. U-Bio Med, et al., No. 19-
                             CV-3351-VEC-RWL (S.D.N.Y.)
Dear Judge Lehrburger:

       The Parties are requesting an extension of time to file the amended case schedule
and discovery letter outlining any outstanding merits discovery issues.

       The original deadline for filing the amended case schedule and discovery letter is
January 21, 2021. The Parties seek a 1-day extension. There have been no previous
requests for extensions.


                                                            Respectfully submitted,




                                                            Daniel J. Nevrivy

cc: Thomas J. Vetter (via ECF


                                  1/21/2021
